DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 17/419,080 is responsive to communications filed on 07/15/2022, in response to the Non-Final Rejection of 03/17/2022. Claims 1-15 and 18 have been cancelled. Claims 16, 17, and 19-30 have been amended. Currently, claims 16-17, 19-30 are pending and are presented for examination. 

Response to Arguments
3.	In response to communication filed on 07/15/2022, the objections with respect to Figures 11-14 have been withdrawn in view of the amendment and remarks and the replacement of specification and Figures were accepted and has been placed of record in application file.
4.	Applicant's Remarks see pages 15-19, with respect to the amendment and argument have been fully considered, but they are not persuasive.
Applicant amends and urges that Hendry does not discloses or suggests “encapsulating the at least one instruction into a collector track, which extracts implicitly, or explicitly coded video data from other tracks” as amended in claim 1 (see pages 16-18: Applicant’s remarks). In particular, Applicant urges that Hendry does not disclose the words “collect” and “extract”. The examiner respectively disagrees. Turning back to Applicant’s specification, it discloses “a collector track may be defined as a track that extracts implicitly or explicitly coded video data, such as coded video data of MCTSs (motion-constrained tile set) or sub-pictures, from other tracks. A collector track may for example extract MCTSs or sub-pictures to form a coded picture sequence where MCTSs or sub-pictures are arranged to a grid. As discussed subsequently, an extractor track that extracts MCTSs or sub-pictures from other tracks may be regarded as a collector track. A tile base track as discussed subsequently is another example of a collector track (see paragraph 0272). Similarly, Hendry discloses the first tile representation encapsulates a first track of the plurality of tracks, and the first track includes a first set of at least one of the motion-constrained tiles (MCTSs) at a first tile location in the pictures of the 360-degree video data (e.g. see abstract, paragraphs 0007-0009). Hendry further discloses obtaining a media file including a plurality of tracks and each of the plurality of tracks contains a set of at least one of a plurality of motion-constrained tiles of a plurality of pictures representing 360-degree video data (see paragraphs 0021-0023; also see Fig. 22). Applicant is reminded that the claims must be interpret as broadly as their terms reasonably allow in view of the specification. In re Zletz, 893 F.2d 319, 321 (Fed. Cir.1989). Under the broadest reasonable interpretations of the broad claim language, the cited prior art fairly suggests and teaches the claim limitations as follow. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 16-17, 19-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hendry et al. (US2018/0103199A1) (hereinafter Hendry).
	Regarding claim 16, Hendry discloses a method (e.g. see abstract; Fig. 1) comprising: 
	encoding at least four bitstream versions of a same content divided into segments of independently coded tile sets (e.g. see abstract, paragraphs 0082, 0083: tile and slice segments; Figs. 6-7, paragraphs 0126-0129: media segments) representing a plurality of spatial regions (e.g. see paragraph 0082, 0092, 0259: spatial domain/region), wherein a first and a second bitstream comprise independently coded tile sets encoded at a first quality, and wherein a third and a fourth bitstream comprise independently coded tile sets encoded at a second quality (e.g. see Figs. 6, 18, paragraphs 0016, 0127, 0212: first and second resolutions; paragraphs 0013, 0014, 0104: different qualities based on base layer and enhancement layers), and wherein the first and the third bitstreams comprise first random access picture interval and the second and the fourth bitstreams comprise second random access picture interval comprising an integer multiple of the first random access picture interval (e.g. see paragraphs 0081, 0097: a random access point pictures; Fig. 9, paragraphs 0148, 0193); 
	grouping the independently coded tile sets of the at least four bitstreams (e.g. see abstract, paragraphs 0140, 0142, 0196: tiles and video bitstreams) representing a common spatial region into a plurality of groups of collocated sub-picture tracks (e.g. see paragraph 0082, 0092, 0259: spatial domain/region), wherein one of said tile sets per group is intended to be at least one of received or decoded for a segment (e.g. see abstract, paragraphs 0082, 0083: tile and slice segments; Figs. 6-7, paragraphs 0126-0129: media segments); and 	
	generating at least one instruction for merging tile sets (e.g. see paragraphs 0071: the merged data or video frame) of different spatial locations into at least one coded picture (e.g. see abstract, paragraphs 0082, 0083: tile and slice segments; Figs. 6-7, paragraphs 0126-0129: media segments), wherein the at least one instruction causes a tile set originating from a random access picture to be decoded as a tile set originating from a non-random-access picture when merged with a tile set originating from a non-random-access picture (e.g. see paragraphs 0081, 0097: a random access point pictures; Fig. 9, paragraphs 0148, 0193);
	encapsulating the at least one instruction into a collector track, which extracts implicitly, or explicitly coded video data from other tracks (e.g. see abstract, paragraphs 0007-0009: the first tile representation encapsulates a first track (e.g. collector track as claimed) of the plurality of tracks, and the first track includes a first set of at least one of the motion-constrained tiles at a first tile location in the pictures of the 360-degree video data; paragraphs 0021-0023: obtaining a media file including a plurality of tracks. Each of the plurality of tracks contains a set of at least one of a plurality of motion-constrained tiles of a plurality of pictures representing 360-degree video data; Figs. 21-22, paragraphs 0233, 0234, 0241).
	Regarding claim 17, this claim is an apparatus claim of a method version as applied to claim 1 above, wherein the apparatus performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Hendry discloses a processor, memory, and computer program code (see paragraphs 0009, 0010, 0287; Figs. 1 and 6)
	Regarding claim 19, The apparatus according to claim 17, wherein the at least one memory and the computer program code are further configured to, with the at least one processor (e.g. see paragraphs 0009-0010, 0065-0066: memory, processor, and program codes), cause the apparatus at least to form a collector representation element in a streaming manifest from the collector track (e.g. see abstract, paragraphs 0012, 0025: manifest file; Figs. 6, 21, paragraphs 0128, 0132, 0233).
	Regarding claim 20, Hendry discloses the apparatus according to claim 19, wherein the at least one memory and the computer program code are further configured to, with the at least one processor(e.g. see paragraphs 0009-0010, 0065-0066: memory, processor, and program codes), cause the apparatus at least indicate, in the streaming manifest (e.g. see abstract, paragraphs 0012, 0025: manifest file; Figs. 6, 21, paragraphs 0128, 0132, 0233), the first random access picture interval and the second random access picture interval (e.g. see paragraphs 0081, 0097: a random access point pictures; Fig. 9, paragraphs 0148, 0193); and indicate, in the streaming manifest (e.g. see abstract, paragraphs 0012, 0025: manifest file; Figs. 6, 21, paragraphs 0128, 0132, 0233), a mapping of the first random access picture interval and the second random access picture interval to sub-picture representation elements (e.g. see paragraphs 0081, 0097: a random access point pictures; Fig. 9, paragraphs 0148, 0193).
	Regarding claim 21, Hendry discloses the apparatus according to claim 17, wherein the at least one memory and the computer program code (e.g. see paragraphs 0009-0010, 0065-0066: memory, processor, and program codes) are further configured to, with the at least one processor, cause the apparatus at least include, as said at least one instruction for merging tile sets of different spatial locations into at least one coded picture, an indication into a container file indicating a possibility to rewrite network abstraction layer (NAL) unit types (e.g. see paragraphs 0081-0083: NAL units; also see paragraphs 0096-0099).
	Regarding claim 22, Hendry discloses the apparatus according to claim 17, wherein the at least one memory and the computer program code (e.g. see paragraphs 0009-0010, 0065-0066: memory, processor, and program codes) are further configured to, with the at least one processor, cause the apparatus at least include, as said at least one instruction for merging tile sets (e.g. see paragraphs 0071: the merged data or video frame) of different spatial locations into at least one coded picture (e.g. see paragraph 0082, 0092, 0259: spatial domain/region), an in-line picture-level indication in the collector track (e.g. see abstract, paragraphs 0020, 0081, 0276).
	Regarding claim 23, Hendry discloses the apparatus according to claim 16, wherein the at least one memory and the computer program code (e.g. see paragraphs 0009-0010, 0065-0066: memory, processor, and program codes) are further configured to, with the at least one processor, cause the apparatus at least include, as said at least one instruction for merging tile sets (e.g. see paragraphs 0071: the merged data or video frame) of different spatial locations into at least one coded picture (e.g. see paragraph 0082, 0092, 0259: spatial domain/region), an indication into at least one of a file or in a media presentation description (MPD) indicating which track or representation contains picture-level syntax structures that apply to the at least four bitstreams (e.g. see paragraphs 0006, 0012, 0025: MPD; Fig. 7, paragraph 0129, 0154).
	Regarding claim 24, Hendry discloses the apparatus according to claim 16, wherein the at least one memory and the computer program code (e.g. see paragraphs 0009-0010, 0065-0066: memory, processor, and program codes) are further configured to, with the at least one processor, cause the apparatus at least indicate a set of switch-point pictures, considered as random-access pictures for the first random access picture interval that are not integer multiples of the second random access picture interval, as non-random-access pictures, wherein the switch-point pictures being intra-coded; and cause the same reference picture selection implications as respective random-access pictures (e.g. see paragraphs 0081, 0097: a random access point pictures; Fig. 9, paragraphs 0148, 0193).
	Regarding claim 25, this claim is a method claim of a method version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 26, this claim is an apparatus claim of a method version as applied to claim 17 above, wherein the apparatus performs the same limitations cited in claim 17, the rejections of which are incorporated herein. Furthermore, Hendry discloses a processor, memory, and computer program code (see paragraphs 0009, 0010, 0287; Figs. 1 and 6)
	Regarding claim 27, it contains the limitations of claims 18 and 26, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 28, it contains the limitations of claims 20 and 27, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 29, it contains the limitations of claims 21 and 26, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 30, it contains the limitations of claims 21, 22, and 27, and is analyzed as previously discussed with respect to those claims.

Conclusion
7.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486